In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, dated June 7, 1985, suspending the petitioner’s on-premises liquor license for 25 days, 5 days remitted, 10 days forthwith and 10 days deferred, plus forfeiture of a $1,000 bond, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Christ, J.), entered October 24, 1985, which confirmed the determination and dismissed the proceeding on the merits.
Justice Bracken has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed, with costs.
*706License revocation is a permissible sanction for violation of 9 NYCRR 53.1 (b), (g) and (n). The petitioner pleaded "no contest” to charges arising under each of these subdivisions. Under the circumstances, and in view of the range of permissible sanctions for these violations, the penalty of suspension and bond forfeiture imposed was a reasonable exercise of the respondent’s discretion (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222, 231). Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.